Order entered January 20, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-01056-CV

             IN THE INTEREST OF C.C. AND F.C., CHILDREN

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 87760

                                      ORDER

      Before the Court is appellant’s January 19, 2021 second motion for an

extension of time to file his brief on the merits. We GRANT the motion and

extend the time to February 8, 2021. We sternly caution appellant that further

extension requests in this accelerated appeal involving the termination of parental

rights will be strongly disfavored.


                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE